Citation Nr: 0611429	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  98-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent from October 
9, 2001 and in excess of 20 percent from October 7, 2004 for 
residuals of a chip fracture with traumatic arthritis of the 
right ankle, to include the issue of restoration of the 
previously assigned 30 percent rating from October 9, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 10, 1967 to 
October 17, 1967 and later in the Reserves. 

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which, in pertinent part, 
assigned a 20 percent rating for the veteran's right ankle 
disability, effective November 29, 1993.

Collectively, in rating decisions issued November 1994 and 
March 1995, the RO assigned a 30 percent rating effective 
from November 29, 1993, a temporary total rating (TTR or 100 
percent) for convalescence under 38 C.F.R. § 4.30, and a 30 
percent rating effective from September 1, 1994.  Following 
confirmation of the 30 percent rating, in an October 1997 
rating decision, the RO issued a statement of the case (SOC) 
and the veteran perfected his appeal in August 1998.  In a 
June 2003 rating decision issued in July 2003, the RO 
assigned a 10 percent rating for the veteran's right ankle 
disability effective from October 9, 2001.  Following a July 
2004 Board remand, a January 2006 rating decision assigned a 
20 percent rating for the veteran's right ankle disability.  
The appellant claims that his 30 percent rating should be 
restored and that his right ankle disability warrants ratings 
in excess of those assigned since October 9, 2001.  As the 
veteran has not withdrawn his appeal, the issue of an 
increase rating for his right ankle disability remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the 
issue on appeal has been recharacterized as described above.


FINDINGS OF FACT

1.  In a June 2003 rating decision issued in July 2003, the 
RO reduced the disability rating assigned for the veteran's 
right ankle disability to 10 percent, effective from October 
9, 2001.  

2.  At the time of the reduction, the veteran's service-
connected right ankle disability had been rated at least 30 
percent since November 29, 1993, a period greater than five 
years.

3.  The October 2001 VA examination report upon which the 
reduction was based was less full and complete than those on 
which the 30 percent rating was first assigned and 
subsequently confirmed.

4.  The record does not demonstrate that, at the time the RO 
reduced the 30 percent rating assigned to the veteran's right 
ankle disability, or since that time that there had, or has 
been, sustained material improvement in the service-connected 
right ankle disability.

5.  During the appeal period, the veteran's right ankle 
disability has been manifested by mild arthritis, painful 
joint, an antalgic gait, and marked limitation of motion 
(dorsiflexion generally from 0 to 10 degrees without pain and 
plantar flexion between 20 and 35 degrees) with increased 
pain with repetitive motion; it generally has not been 
manifested by ankylosis of the ankle with plantar flexion 
measured at more than 40 degrees, dorsiflexion measured at 
more than 10 degrees, or with an abduction, adduction, 
inversion, or eversion deformity.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
residuals of a chip fracture with traumatic arthritis of the 
right ankle was not proper and the requirements for 
restoration of the 30 percent rating prior to October 9, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.105, 3.344, 4.1-4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271 (2001).

2.  Resolving the doubt in the veteran's favor, the criteria 
for a rating in excess of 30 percent for residuals of a chip 
fracture with traumatic arthritis of the right ankle from 
October 9, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5284 
(1994-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits is described in 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 1998 duty to assist letter, the RO asked the 
veteran to indicate when he was seen at the emergency room 
and given a cortisone shot and was off work for 10 days and 
notified him that VA would schedule him for an examination 
and that, if he failed to report for examination, a decision 
would be made based upon the available evidence.  In an 
October 2001 letter, the RO informed the veteran that he must 
show that his right ankle disability had gotten worse, and 
what VA would do, and what information he should provide, and 
told him to tell VA about any additional information or 
evidence that the veteran wanted VA to try to get for him or 
to submit any evidence he might have.  In an August 1998 
statement of the case (SOC), the RO provided the veteran with 
the schedular rating criteria in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 through 5275.  In subsequent 
supplemental statements of the case (SSOCs) issued in July 
and October 2003 and January 2006, August and November 2004 
VA notice letters, and rating decisions issued in November 
1994, March 1995, October 1997, July 2003, and January 2006, 
VA gave the veteran additional notice about what was needed 
to substantiate a higher rating for his right ankle 
disability and the revisions to VA's notice and duty to 
assist requirements and addressed the fact that the 
provisions of 38 C.F.R. § 3.105(e) did not apply.  The 
veteran was afforded examinations in 1995, 1997, 1998, 2001, 
2002, and 2004.  Service, VA, non-VA, and Social Security 
Administration records and lay statements have been 
associated with the claims file.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's July 2004 remand with regard to the issue discussed 
in this decision.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In the present case, the initial unfavorable AOJ decision 
that is the basis of this appeal was decided and appealed 
prior to the VCAA enactment.  The United States Court of 
Appeals for Veterans Claims (Court) acknowledged in 
Pelegrini, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
reasons and bases of the SOC and SSOCs and the various rating 
decisions, duty to assist and the VA notice letter 
specifically explained to the appellant what the evidence 
must show in order to establish entitlement to higher 
ratings.  The cover letters to the SSOCs gave the veteran 
time to submit additional evidence or comment.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Moreover, neither 
the veteran nor his representative has alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and VA 
has expended sufficient efforts to develop the veteran's 
claim.  In light of the Board's restoration of the veteran's 
30 percent disability rating back to October 9, 2001 and its 
continuation since then, a different effective date need not 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Restoration of a 30 percent rating for service-connected 
residuals of a right ankle fracture with traumatic arthritis

In a February 2006 statement, the veteran's representative 
contends that the reduction was improper because the RO did 
not comply with the procedural requirements for rating 
reductions, set for in 38 C.F.R. § 3.105(e) (2002), regarding 
notice and an opportunity for a predetermination hearing.  In 
effect at the time of the rating reduction, 38 C.F.R. § 
3.105(e) provided that where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Paragraph (i) provides that 
the veteran will be given an opportunity for a 
predetermination hearing. 

The Board agrees that the RO did not follow the procedural 
requirements for rating reductions, set forth in 38 C.F.R. 
§ 3.105(e).  Contrary to the representative's contention, the 
RO was not required to follow the procedures delineated in 
38 C.F.R. § 3.105(e) because, even though the RO had reduced 
the veteran's right ankle disability rating from 30 to 10 
percent, the lower evaluation did not result in a reduction 
or discontinuance of compensation payments then being made to 
the veteran.  This was because contemporaneously the RO 
assigned an 40 percent rating for the veteran's service-
connected lumbar spine disability, resulting in a combined 
disability rating of 70 percent (10 percent higher than the 
previous combined rating of 60 percent).  Therefore, the 
reduction in the veteran's right ankle disability rating was 
not governed by 38 C.F.R. § 3.105(e).  

Specific requirements must be met in order for VA to reduce 
certain service-connected disabilities.  See 38 C.F.R. § 
3.344 (2005); see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  Under 38 C.F.R. § 3.344, subsections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at least at the same level for five years or more.  
In this case, in reducing the 30 percent rating assigned for 
the veteran's right ankle disability initially to 10 percent, 
the RO reduced an evaluation that had been in effect for more 
than five years, since November 29, 1993.  This is because, 
in a March 1995 rating decision, the RO assigned a 30 percent 
rating for the veteran's right ankle disability, effective 
from November 29, 1993, a TTR under 38 C.F.R. § 4.30 from 
June 22, 1994 through August 31, 1994, and a 30 percent 
rating thereafter.  In an October 1997 rating decision, the 
RO confirmed the 30 percent rating for the veteran's right 
ankle disability.  Therefore, in essence, by the time of the 
June 2003 rating decision, the veteran's 30 percent rating 
had been in effect since November 1993, more than nine years.  
Therefore, with regard to this particular reduction, 
38 C.F.R. § 3.344(a) and (b) applied.
 
It is necessary to ascertain, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 
(1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13).  In 
other words, "the RO and Board are required in any rating 
reduction case to ascertain, based on a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown v. Brown, 5 Vet. App. at 421.  
A claim as to whether a rating reduction was proper must be 
resolved in the veteran's favor unless the Board concludes 
that the preponderance of the evidence supports the 
reduction.  Id. (citing Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1990)).  The Board cautions that a rating reduction case 
is not a rating increase case.  Id. (citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991)).

With respect to whether the evidentiary requirements for 
reducing the evaluation have been met, the provisions of 38 
C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability ratings and doubtful cases are applicable, since 
the 30 percent evaluation for the veteran's right ankle 
disability had been in effect for a period of nine years, 
since November 29, 1993, at the time of the reduction made by 
the RO in June 2003.  See 38 C.F.R. § 3.344(c) Brown, 5 Vet. 
App. at 418.

Rating agencies will handle cases affected by changes in 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown, supra.  Consequently, the 
central question here is whether there was material 
improvement in the veteran's right ankle disability and that 
such improvement was sustained in order to warrant a 
reduction in compensation benefits.  See Kitchens; Brown, 
supra.

Based on a review of the medical history, the Board finds 
that the evidence present at the time of the June 2003 rating 
decision did not reflect material improvement in the 
veteran's right ankle disability from October 9, 2001.  In 
this case, the RO based its reduction on a comparison of a 
March 2001 examination with that of a November 1998 
examination.  At a November 1998 VA joints examination, the 
veteran stated that since his last examination, his right 
ankle had had increased pain and episodes of giving way 
causing him to fall.  He averaged two to three falls per week 
and had to ambulate with a cane.  The veteran complained of 
constant pain averaging 8 out of 10, with associated 
weakness, stiffness, swelling, heat, redness, instability, 
giving way, fatigability, and lack of endurance.  Flare-ups 
were 9 on a scale of 10 in severity, lasting eight hours or 
longer, and average two to three times per week.  Flare-ups 
were precipitated by standing and walking, alleviated 
partially with pain and heat, but prevented him from 
prolonged standing or walking at work and caused him to miss 
20 days of work in the previous 12 months.  He used a right 
ankle ace wrap daily and a cane for walking.  On examination, 
right ankle dorsiflexion was to 5 degrees without pain and 
was the maximum range of motion, while right ankle plantar 
flexion was to 10 degrees without pain with 15 degrees the 
maximum range of motion.  There was pain to palpation of the 
right ankle dorsum and medial and lateral areas with no 
fatigue, weakness, or lack of endurance noted on examination.  
The veteran exhibited painful motion during active and 
passive range of motion with some mild weakness, 3/5 muscle 
strength on the right compared to 5/5 on the left.  No edema, 
effusion, instability, redness, heat, or abnormal motion was 
noted.  The veteran did have some slight guarding during 
range of motion testing.  He walked with a smooth, steady 
gait, stood erect with no limitations.  No unusual shoe wear 
pattern was noted.  No ankylosis was present.  The right leg 
was shorter than the left.  The diagnosis was chronic right 
ankle pain with subjective instability, with limited range of 
motion on examination and minimal degenerative arthritis 
noted on x-rays done in August 1998.  At the time March 2001 
VA examination, there also was no objective evidence of 
ankylosis, edema, effusion, instability, weakness, tenderness 
or redness but the joint was painful.  A somewhat slight limp 
to the affected side was noted on examination, which was not 
noted on examination in 1998.  Right ankle range of motion 
had worsened with dorsiflexion to 25 degrees and plantar 
flexion to 10 degrees with complaints of pain.  X-rays of the 
right ankle showed an inferior heel spur which had developed 
since the previous VA examination.  Even though the veteran 
complained of pain and flare-ups, the March 2001 VA examiner 
stated that there were no flare-ups, adding that the 
veteran's right ankle was bothersome all the time and that 
prolonged standing and walking, which the veteran had to do 
for work were precipitating factors.  Moreover, the 2001 
examiner stated that the veteran's ankle was painful on any 
range of motion.  In contrast, the 1998 VA examiner who did a 
complete examination of the veteran's right ankle in accord 
with the AMIE protocol.  Since, the March 2001 VA examination 
report was a cursory exposition of the nature and severity of 
the veteran's right ankle disability and did not discuss VA 
treatment since the 1998 VA examination, the March 2001 VA 
examination report simply cannot establish that sustained 
material improvement in the veteran's right ankle disability 
had taken place within the requirements of 38 C.F.R. § 3.344.  

Moreover, VA treatment records show that , in December 1998, 
the veteran reported his right ankle pain was worse and that 
he had to go home from work because he was unable to stand 
the pain.  Examination revealed the right ankle with 
superficial pain and distention, bluish in color, but without 
swelling or heat.  Range of motion was with discomfort and 
the assessment was degenerative joint disease of the right 
ankle.  A March 1999 VA treatment note reflects that the 
veteran's right leg is 1/2 inch shorter than the left, that his 
left foot was in a pronated position, and that his right foot 
was in a suppinated position.  In June 1999, the veteran 
complained that his feet were still bothering him in spite of 
the orthosis provided.  At a December 2002 VA spine 
examination, the veteran reported that his right ankle 
disability hampered his job performance in the state security 
police, because his job required a lot of walking.  The 
veteran had difficulty walking on his heels and toes and deep 
tendon reflexes were only 1+ on the right compared with 2+ on 
the left.  Accordingly, the Board finds that the RO 
improperly reduced the 30 percent rating assigned for the 
veteran's right ankle disability, effective October 9, 2001.  
The veteran's claim for restoration of the 30 percent rating, 
effective from October 9, 2001, is granted.

Disability rating after October 8, 2001

The veteran contends that the 10 percent and 20 percent 
ratings assigned to his service-connected right ankle 
disability do not adequately reflect the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The normal range of ankle motion is from 0 degrees to 20 
degrees of dorsiflexion and from 0 degrees to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  Under 
Diagnostic Code 5271 for limitation of motion of the ankle, a 
maximum 20 percent rating is warranted where the evidence 
shows marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).  When confirming the veteran's 
30 percent rating in an October 1997 rating decision, the RO 
noted that a 20 percent rating was warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 for marked limitation of motion 
of the right ankle (maximum rating) and 10 percent was given 
for pain on motion with consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and then assigned a 30 percent rating under an 
analogous code, Diagnostic Code 5270.  

In a January 2006 rating decision, VA assigned a 20 percent 
rating for the veteran's right ankle disability under 
Diagnostic Code 5271 due to marked limitation of motion of 
the ankle, noting that it did not warrant a maximum 30 
percent rating under Diagnostic Code 5284 for a severe foot 
injury.  Even though the veteran's right ankle is not 
ankylosed, since 20 percent is the maximum allowable rating 
under Diagnostic Code 5271, the Board also has considered 
rating the veteran's ankle disability as analogous to 
ankylosis of the ankle under Diagnostic Code 5270.  See 
38 C.F.R. § 4.20 (2005), 38 C.F.R. § 4.71a.  Under that 
Diagnostic Code 5270, when an ankle is ankylosed, a 30 
percent rating is warranted for plantar flexion between 30 
and 40 degrees, or when dorsiflexion is between 0 and 10 
degrees, and the maximum evaluation of 40 percent is 
warranted for ankylosis of the ankle with plantar flexion 
measured at more than 40 degrees, in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2005).

A July 2002 SSA examination report reflects no deformity of 
the right ankle.  And VA treatment records and examination 
reports consistently show that there is no ankylosis of the 
right ankle.  But the March 2001 VA examination report 
reveals right ankle range of motion with dorsiflexion to 25 
degrees and plantar flexion to 10 degrees with complaints of 
pain.  The October 2004 VA examination report shows active 
range of motion was dorsiflexion to 0 degrees and passively 
to 14 degrees with pain; active plantar flexion was to 30 
degrees, and passively to 35 degrees with pain; and inversion 
was to 13 degrees actively, and to 27 degrees passively.  
There was pain between active and passive measurement.  No 
instability of the ankle ligaments was found on examination.  
Motor strength testing was difficult to test due to pain.  
The veteran walked without a device with a mildly antalgic 
gait.  The assessment was mild degenerative arthritis of the 
right ankle status post fracture with restricted range of 
motion, much more actively than passively and rather 
significant pain due to passive range of motion of the ankle.  
No fatigue, weakness, or lack of endurance was noted on 
examination.  

Thus, the Board concludes that, when pain is considered under 
the holding in DeLuca, the veteran's right ankle disability 
approximates a severe foot injury or, alternatively, warrants 
a 30 percent rating under Diagnostic Code 5270 and no more.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5284 (2005).  
This is because the veteran's right ankle disability 
generally has not been manifested by an abduction, adduction, 
inversion, or eversion deformity or ankylosis or by plantar 
flexion measured at more than 40 degrees, dorsiflexion 
measured at more than 10 degrees.  Since the veteran's right 
ankle disability is not manifested by malunion or nonunion of 
the tibia and fibula, a rating under Diagnostic Code 5262 is 
not warranted.  There is no evidence of record that the 
veteran's service-connected right ankle disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards or to warrant 
a rating in excess of 30 percent.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  Thus, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the veteran's right ankle 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

As the reduction in the disability rating for residuals of a 
chip fracture with traumatic arthritis of the right ankle 
from 30 percent to 10 percent was not warranted, restoration 
of a 30 percent rating for residuals of a chip fracture with 
traumatic arthritis of the right ankle is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

A 30 percent rating for residuals of a chip fracture with 
traumatic arthritis of the right ankle from October 9, 2001 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


